                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC;
                                                 Civil No. 3:20-cv-1747
Plaintiff,

v.
                                                 Breach Of Contract; Specific
ALAN BRAM GOLDMAN;                               Performance Of Contract;
                                                 Reimbursement Of Funds, Costs
Defendants.                                      And Expenses



                               Response in Opposition to
              “Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint”
To the Honorable Court:

        Comes Now, Teal Peak Capital, LLC (“TPC”), and through the undersigned attorney,

respectfully states and prays:

                                           I. Background

         On May 28, 2021, TPC amended its Complaint [ECF No. 50]. To avoid having to admit or

falsely deny the undisputable well pleaded facts alleged therein, and show that he raised unsustainable

defenses and accusations, Mr. Goldman sorted to filing a meritless –to say the least—Motion to

Dismiss under Rule 12(b)(6) of Civil Procedure [ECF No. 63]. The motion is nothing more than a

tactical move to avoid the inevitable: the sale of the property for the agreed upon price. And now he

has changed his theory to say that TPC is trying to cheat him out of his ancestral home. As such, this

Honorable Court should take note of the expenses TPC continues to incur to fend off meritless

obstacles to his right –such as the denied Motion for Judgment on the Pleadings [ECF No. 47], so that

at the end, attorneys’ fees be imposed upon Mr. Goldman. With that, we respond to the Motion to

Dismiss.
                                             II. Discussion

Rule 12(b)(6) Standard

       To meet the 15-page limit requirement of Local Rule 7(e), we adopt by reference Mr.

Goldman’s description of Rule 12(b)(6) legal standard. We add, however, that in evaluating the

sufficiency of the allegations, the Court must “draw all reasonable inferences in favor of the plaintiff.”

Hill v. Gozani, 638 F.3d 40, 55 (1st Cir.2011). For the same expressed reason, we also adopt as if

stated herein all the Allegations contained in the Amended Complaint, which, taken as true, clearly

demonstrates that the Option to Purchase Agreement is a valid agreement that Mr. Goldman in bad

faith decided to default on.

The Merits –or lack thereof— of the Motion to Dismiss

       Without any real analysis, Mr. Goldman contends that Clause 15 of the Option to Purchase

Agreement is “clear insofar as it limits the remedy available in case of seller [sic] default.” To him, the

only remedy available to TPC is receiving “back the Option Fee and pursue any equitable remedies

under law.” [ECF No. 63 p. 10] Hence, because TPC requests specific performance and damages

under Puerto Rico’s Civil Code, and neither of those are mentioned in the Option to Purchase

Agreement, Mr. Goldman concludes that the Amended Complaint fails to state a claim upon which

relief can be granted. Defendant is mistaken.

       First, the language used in Clause 15 of the Option to Purchase Agreement does not reach the

clear, conclusive, and unequivocal threshold necessary to amount to a renunciation of TPC’s rights

under the law. Neither as an exoneration clause. Second, Clause 15 is ambiguous as to the parties’

intent; therefore, this Court must explore and determine what the parties’ intentions were, which is a

question of fact for the jury rather than a question of law for the judge. Last, and in the alternative, if

this Court were to determine that Clause 15 excludes all remedies at law, it clearly allows TPC to
                                                    2
pursue equitable remedies, and specific performance is an equitable remedy, amongst others like

monetary compensation in the event specific performance is unavailable.

A.     The language used in Clause 15 of the Option to Purchase Agreement does not reach the
       clear, conclusive, and unequivocal threshold necessary to amount to a renunciation of
       TPC’s rights under the law.

       Before we dive into the heart of the matter, it is imperative to highlight certain unquestionable

premises.   First, because this Court sits in diversity jurisdiction and the parties did not provide

otherwise in the Option to Purchase Agreement, the substantive law applicable to the controversy at

hand is that of the Commonwealth of Puerto Rico. Cochran v. Quest Software, Inc., 328 F.3d 1 (1st

Cir. 2003) (“It is elementary that a federal court sitting in diversity jurisdiction must borrow the

substantive law of the forum state.”) citing, Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Second,

the Option to Purchase Agreement entered between the parties is governed by the provisions of the

Civil Code of Puerto Rico that regulate obligations and contracts in general. See, Rosa Valentín v.

Vázquez Lozada, 3 P.R. Offic. Trans. 1115, 1125; 103 DPR 796, 804 (1975) (“An option contract is

involved here which is governed not by the sale provisions, but by those that govern obligations and

contracts in general.”) See, also, Pritchard v. Norton, 106 U.S. 124, 129–130, (1882) (“[W]hatever

goes to the substance of the obligation and affects the rights of the parties, as growing out of the

contract itself or inhering in it or attaching to it, is governed by the law of the contract.”) (Our

emphasis.) Third, the provisions that govern the Agreement entered between the parties are those of the

Civil Code of 1930, for the document was signed on October 23, 2020, a month before the Civil Code

of 2020 came into effect1.

       Based on these undisputed premises, the Option to Purchase Agreement entered between the

parties must be interpreted in accordance with Puerto Rico Law, and, consequently, “growing out of


                                                   3
the [Agreement] itself or inhering in it or attaching to it” are all the provisions and remedies that

govern obligations and contracts in general. Pritchard, 106 U.S. at 129-130. Rosa Valentín, 3 P.R.

Offic. Trans. at 1125 (“An option contract is involved here which is governed not by the sale

provisions, but by those that govern obligations and contracts in general.”) This is axiomatic, and

unless stated otherwise, all remedies provided by the provisions that govern obligations and contracts

in general –the Civil Code-- are inherent in the contract, without any need of formal expression.

Hence, implicit in any bilateral obligation is the right to demand specific performance and/or damages

as established in Article 1077 of the Civil Code. Article 1077, in pertinent part, states:

           The right to rescind the obligations is considered as implied in mutual ones, in case one
           of the obligated persons does not comply with what is incumbent upon him.

           The person prejudiced may choose between exacting the fulfilment of the obligation or
           its rescission, with indemnity for damages and payment of interest in either case. He
           may also demand the rescission, even after having requested its fulfilment, should the
           latter appear impossible.

31 LPRA § 3052.

           The right to pursue specific performance or damages as provided by Article 1077 grows out or

is inherent in any option to purchase agreement, because although such contracts are unilateral in

nature, once the optionee exercises the option granted, the obligation becomes bilateral and the right to

pursue specific performance is borne. That is exactly what the Supreme Court of Puerto Rico clarified

in Rosa Valentín:

           In this manner, the declaration which implies the exercise of the option transforms the
           unilaterally connecting promise into synallagmatic. As of this moment any of the parties
           may require performance of the reciprocal obligations, obligations to make, which
           consist in executing the final contract.

3 P.R. Offic. Trans. at 1131.


1
    As is well known, the Civil Code of Puerto Rico was amended and the new Code came into effect on November 28, 2020.
                                                            4
See, also, P.D.C.M. Assoc. v. Najul Bez, 174 DPR 716 (2008) (Granting plaintiff’s demand for specific

performance of an option to purchase agreement after the option was timely exercised and the

defendants refused to close on the sale of the property)2.

        Because the right of any party to file these actions in the event of a default is inherent in any

contract governed by the provisions of the Civil Code, for a court to bar a contracting party from

exercising such rights, said party must have necessarily exonerated the other from future defaults or

waived those rights. Article 4 of the Civil Code states that “[r]ights granted by the laws may be

renounced, provided such renunciation be not contrary to law, to public interest or public order, or

prejudicial to the interest of a third person.” Interpreting this Article, the Supreme Court of Puerto

Rico has stated that in our system of laws, clear, conclusive, and unequivocal language in the contract

is necessary for the renunciation of rights authorized by Article 4 of the Civil Code to be effective,

especially when it comes to agreements in which one party is exonerated from responsibility for future

acts. Chico v. Editorial Ponce, Inc., 1 P.R. Offic. Trans. 1036; 101 D.P.R. 759 (1973). See, also,

Alvarado Aviles v. Burgos, 601 F.Supp. 29 (D.P.R. 1984) (“The Supreme Court of Puerto Rico has

held that “clear and explicit language is required in the contract to absolve a person from the

consequences of his own conduct.”) Furthermore, agreements exempting a party from liability are not

favored by the law and, consequently, should be interpreted strictly and against the party that rests on

such renunciations to free itself from responsibility. Chico, 1 P.R. Offic. Trans. at 1058 (“It is a

universally accepted rule that agreements exempting from liability for negligence are not favored by

the law; [citations omitted] and should therefore be strictly construed against the party relying on them

to avoid liability, and, if possible, their interpretation should be against exemption.”) citing Cabrera v.


2
 In this case, the Supreme Court also ruled that when an optionee pays an additional premium to extend the option past the
agreed upon date and the optionor accepts the payment, the option is novated and the contract remains in full force.
                                                            5
Doval, 76 D.P.R. 777, 781 (1954). Based on these tenets, to determine whether a specific clause

exempts a party from the consequences of his own conduct, the Court must determine whether the

waiver is clear, conclusive, and unequivocal. It must also ascertain “(1) whether the parties’ intent was

clear; and (2) whether the waiver is contrary to the law, the public interest, or the public order, or

prejudicial to the interests of a third person.” See, Sylva v. Culebra Dive Shop, 389 F.Supp.2d 189, n.

3 (D.P.R. 2005) citing to Chico, supra and Cabrera, supra.

       A quick read of Clause 15 should suffice to conclude that it does not contain clear, conclusive,

and unequivocal language stating that TPC waived his right to pursue any remedy at law inherent in

the Agreement –such as specific performance and damages, as provided by Article 1077 of the Civil

Code. Neither that it exonerated Mr. Goldman from the consequences of a future default.

       Clause 15 of the Option to Purchase Agreement reads as follows:

       Default by Seller. Remedies Purchaser. In the event Seller, after exercise of the
       Option granted herein, fails to proceed with the closing of the sale of the Property
       pursuant to the terms and provisions contained herein, Purchase[r] shall be entitled to
       receive back the Option Fee and pursue any equitable remedies under law.

       Nowhere in said clause did the parties said that the only remedies available to purchaser would

be the ones outlined there, word that without a doubt would have met the clear, conclusive, and

unequivocal threshold. Neither did the parties state that purchaser “was waiving all other rights under

the law”. And much less did they state that purchaser was “exonerating seller” from any future

default. In sum, the language is not exclusive or restrictive in nature. Similarly, by interpreting the

clause strictly and against exoneration –as Puerto Rico law requires—all one can conclude is that what

the parties intended was to outline remedies purchaser could pursue in the event of sellers’ default.

But under no circumstance can a strict interpretation lead to the conclusion that the parties excluded

other remedies, or that those outlined would be the only remedies at purchaser’s disposal, for such

                                                   6
interpretation would mean that TPC either waived his rights under the law or exonerated Mr. Goldman

from a future default without using clear, conclusive, and unequivocal language.

       Considering the other requirements: “(1) whether the parties’ intent was clear; and (2) whether

the waiver is contrary to the law, the public interest, or the public order, or prejudicial to the interests

of a third person,” TPC did not waive any rights under the law, nor did it exonerate Mr. Goldman from

liability under the law in the event he refused to sign the Sale Deed. No exclusive or restrictive

language was employed in the Clause. Regarding whether the clause is contrary to the law or the

public interest, we contend that to adopt Mr. Goldman’s interpretation would go against the law and

public interest. As stated before, clauses whereby a party is exonerated from responsibility –which is

what Mr. Goldman contends Clause 15 does—are not favored and should “be strictly construed against

the party relying on them to avoid liability, and, if possible, their interpretation should be against

exemption.” Chico, 1 P.R. Offic. Trans. at 1058. So, interpreting Clause 15 as exonerating Mr.

Goldman from liability under the law when nowhere is there clear, conclusive, and unequivocal

language to that effect would be against the public interest.

       So, taking as true all the well pleaded facts in the Amended Complaint [ECF No. 50], as

required by Rule 12(b)(6), TPC timely exercised its option to purchase Mr. Goldman’s property and

Mr. Goldman refused to sign the Deed of Sale. From the moment TPC exercised the option the

agreement became bilateral and once Mr. Goldman’s refused to close on the sale of the property, TPC

had the right to file an action for specific performance and/or damages, as provided by Article 1077 of

the Civil Code. Wherefore, the actions filed in the Amended Complaint state a claim upon which

relief can be granted.




                                                     7
B.     Clause 15 is ambiguous as to the parties’ intent; therefore, this Court must explore and
       determine what the parties intended in Clause 15, which is a question of fact for the jury
       rather than a question of law for the judge.

       It is well established –under Puerto Rican law— that if “the terms of a contract are clear and

leave no doubt as to the intentions of the contracting parties, the literal sense of its stipulations shall be

observed.” Article 1233 of the Civil Code; 31 LPRA sec. 3471. However, when the words used

“appear contrary to the evident intention of the contracting parties, the intention shall prevail.” Id. To

judge the intention of the parties, Article 1234 mandates that “attention must principally be paid to

their acts, contemporaneous and subsequent to the contract.” 31 LPRA sec. 3472.                     In these

circumstances, the matter becomes one for the trier of facts. Sylva, 389 F.Supp.2d at 193. See, also,

Smart v. Gillette Co. Long-Term Disability Plan, 70 F.3d 173, 178 (1st Cir. 1995) (“the interpretation

of [ambiguous] contract language, itself acknowledged, becomes a question of fact for the jury rather

than a question of law for the judge”) citing In re Newport Plaza Assocs., 985 F.2d 640, 645 (1st

Cir.1993).

       “Under Puerto Rican law, an agreement is ‘clear’ when it can ‘be understood in one sense

alone, without leaving any room for doubt, controversies or difference of interpretation....’” Borschow

Hosp. and Medical Supplies, Inc. v. Cesar Castillo Inc., 96 F.3d 10, 15 (1st Cir. 1996). Clause 15 can

be understood in more than one sense, leaving room for doubt, controversies and/or differences of

interpretation.

       Said clause states that in the event purchaser exercises his option and seller fails to proceed

with the closing of the sale of the Property, “Purchase[r] shall be entitled to receive back the Option

Fee and pursue any equitable remedies under law.” This last part can be understood in more than one

sense because the word shall is ambiguous. Citing renown professor, author and Editor in Chief of

Black’s Law Dictionary, Bryan A. Garner:
                                                      8
       As commonly used, then, shall violates the presumption of consistent usage in a great
       variety of ways. That’s the main reason the word invites so much litigation, and why
       the judicial holdings are so wildly inconsistent in stating what it means. [footnote
       omitted] The encyclopedia of litigated terms entitled Words and Phrases devotes 75
       pages to various judicial pronouncements on the variable meanings of shall. Black’s
       Law Dictionary records five common senses. [footnote omitted].

Bryan A. Garner, Garner’s Guideline for Drafting & Editing Contracts 157 (West Academic
Publishing 2019).

       Black’s Law Dictionary defines shall in five different ways:

       shall, vb. 1. Has a duty to; more broadly, is required to <the requester shall send notice>
       <notice shall be sent>. 2. Should (as often interpreted by courts) <all claimants shall
       request mediation>. 3. May <no person shall enter the building without first signing the
       roster>. 4. Will (as a future-tense verb) <the debtor shall then be released from all
       debts>. 5. Is entitled to <the secretary shall be reimbursed for all expenses>. · Only
       sense 1 is acceptable under strict standards of drafting.

Black’s Law Dictionary 1379 (7th ed. 1999).

       Because of its multiple senses, it is unclear what the parties intended when they used shall in

Clause 15. In accordance with its definition, shall could be substituted for should, may, will, or is and

Clause 15 would still make sense. For example, the parties could have intended for Clause 15 to read:

“Purchaser may be entitled to” or “Purchaser should be entitled to.” If that were the case, the

description of the remedies following the term would be precatory in nature, but not restrictive or

exclusive. Also, if the parties intended to say that “Purchaser will be entitled to”, then the remedies

described afterwards were mandatory; but again, not necessarily exclusive. On the other hand, sense 1,

which the Dictionary states is the only accepted use of the word “under strict standards of drafting”,

would not make sense: “purchaser has a duty or is required to be entitled to receive back the Option

Fee and pursue any equitable remedies under law.” Given the multiplicity of senses and no guidance

in the Agreement as to which of those the parties intended to use, this Court cannot conclude that

Clause 15 is clear. What seems to be clear, though, is that none of the senses of the word convey

                                                   9
exclusiveness, meaning that it excludes or prohibits the availability of other remedies such as specific

performance and damages. Even when using mandatory will. For example, one interpretation of

Clause 15 if will was the desired shall, could be that TPC was entitled to receiving the Deposit fee

back and pursue any other equitable remedy under the law, regardless of the availability of other

remedies. Under this construction, Clause 15 would operate as a penal clause whereby Mr. Goldman

was obligated to return the option fee with any other equitable remedy under the law, even if specific

performance was requested.

       These demonstrations are not superfluous or insignificant. The Supreme Court of the United

States has recognized that the use of shall presents interpretation challenges and that in certain contexts

can be construed as may. See, Gutierrez de Martínez v. Lamagno, 515 U.S. 417, n. 9 (1995) (adding

that "certain of the Federal Rules use the word 'shall' to authorize, but not require, judicial action,"

citing Fed. R. Civ. P. 16(e) and Fed. R. Crim. P. 11(b)). Also, because of its ambiguity, the word shall

was taken out of the Rules of Evidence in 2000. According to the advisory committee note on Rule

101:

       The restyled rules minimize the use of inherently ambiguous words. For example, the
       word “shall” can mean “must,” “may,” or something else, depending on context. The
       potential for confusion is exacerbated by the fact the word “shall” is no longer generally
       used in spoken or clearly written English. The restyled rules replace “shall” with
       “must,” “may,” or “should,” depending on which one the context and established
       interpretation make correct in each rule.

       So, because it is unclear what the parties intended in Clause 15 with the use of the word shall

preceding the remedies, e.g., whether purchaser “may be entitled;” “should be entitled;” “must be

entitled;” or “will be entitled;” the Court must delve into the intention of the parties, which, being a

matter for the trier of fact, cannot be ascertained in a motion to dismiss. Punta Lima LLC v. Punta

Lima Dev. Co. LLC, 425 F. Supp. 3d 87, 99 (D.P.R. 2019) (“An interpretation of ambiguous contract

                                                    10
language is not an adequate basis for dismissal.”) citing Young v. Wells Fargo Bank, N.A., 717 F.3d

224, 235-36 (1st Cir. 2013) (“When the contract's terms are “ambiguous, uncertain, or equivocal in

meaning, [however,] the intent of the parties is a question of fact to be determined at trial.”)

C.     In the alternative, if this Court were to determine that Clause 15 forbids TPC from
       pursuing remedies at law, it clearly allows the consideration of equitable remedies, and
       specific performance is an equitable remedy by excellence, amongst others.

       According to Mr. Goldman, through Clause 15, TPC agreed in the event of seller’s default to

only have at its disposal two remedies; to wit, receive the option fee back and pursue any equitable

remedy under law. If this Court agrees with that interpretation, which we contend is incorrect, then it

must still deny Mr. Goldman’s request for dismissal.

       Mr. Goldman accepts that TPC may pursue any equitable remedies under law. But what did

the parties mean by any equitable remedies under law?            Did they mean the Civil Code equity

referenced in Article 7; 31 LPRA § 7? Or were they referring to the Anglo-Saxon equity? We know

the contract must be interpreted under Puerto Rican law. But equitable remedy under law is not a

Puerto Rican law concept. The Civil Code equity and the Anglo-Saxon equity are two different things.

See, Dalmau v. Hernandez Saldana, 3 P.R. Offic. Trans. 678, 681 (P.R.,1975); 103 DPR 487, 489

(1975) (clarifying that the Civil Code equity is different than the “Anglo-Saxon ‘Equity’.”) Mr.

Goldman, conveniently, avoids addressing this obvious ambiguity and treats phrase as if it means

nothing. He is mistaken, again. Regardless, because the parties’ intent with regards to this concept is

not clear, this Court must explore the parties’ intentions, which requires the denial of the Motion to

Dismiss. See discussion above.

       We contend, however, and only if Clause 15 is interpreted as Mr. Goldman proposes, that what

the parties intended when allowing for the pursue of any equitable remedy under law, was the Anglo-

Saxon equity, which, amongst its remedies of excellence, is specific performance, and many others
                                                    11
whose purpose is to provide relief where injustice has been done. See, Hecht Co. v. Bowles, 321 U.S.

321, 329 (1944) (“The essence of equity jurisdiction has been the power . . . to do equity and to mould

[sic] each decree to the necessities of the particular case.”) The first point that supports this conclusion

is that equitable remedy under law is not a Puerto Rican law concept. The equity mentioned in Article

7 of the civil Code is something different and it is not understood as a jurisdictional concept which

provides a breath of remedies, but a mandate for courts to adjudicate controversies based on “natural

justice, as embodied in the general principles of jurisprudence and in accepted and established usages

and customs” when there is an absence of applicable law. 31 LPRA § 7. It would thus make no sense

for the parties to have agreed that TPC could pursue equitable remedies under the Civil Code equity

when that Article really does not provide remedies.          Second, both signatories of the Option to

Purchase Agreement are from the United States mainland, where our civil law system is practically

unknown, and their first language is English. So, the most reasonable interpretation, that one that

would give effect to the clause, is that when the parties expressed equitable remedies, they meant the

Anglo-Saxon concept of equity. S.L.G. Irizarry v. S.L.G. Garcia, 2001 WL 1555664 (Off. Trans.)

(reminding that “[i]f any stipulation of a contract should admit of different meanings, it should be

understood in the sense most suitable to give it effect.”) Stemming from this conclusion, and, again,

based on Mr. Goldman’s interpretation of Clause 15, which we contend is incorrect, is that TPC

waived its right to pursue actions at law. But not in equity! Hence, having filed a Complaint under the

purview of Clause 15, this Honorable Court sits in equity jurisdiction.

       Sitting in equity jurisdiction, this Court has at its disposal a full range of remedies to correct

Mr. Goldman’s injustice and afford TPC complete relief. Holland v. Florida, 560 U.S. 631, 650

(2010) (“The “flexibility” inherent in “equitable procedure” enables courts “to meet new situations

[that] demand equitable intervention, and to accord all the relief necessary to correct ... particular
                                                    12
injustices.”) See, also, Rosario-Torres v. Hernandez-Colon, 889 F.2d 314, 321 (1989) (“Once a right

and a violation have been shown, the scope of a district court’s equitable powers to remedy past

wrongs is broad, for breadth and flexibility are inherent in equitable remedies”); Angoff v. Goldfine,

270 F.2d 185, 190 (1st Cir. 1959) (“a cardinal principle of equity is that once there is equitable

jurisdiction, as there certainly is to award fees in these cases, equity has jurisdiction to afford complete

relief.”) In sum, this Court enjoys broad flexibility to afford complete relief to correct particular

injustices.

        In shaping an equitable remedy, courts have a range of appropriate options. What’s important,

though, is that the court weighs “all the relevant facts and circumstances and to craft appropriate relief

on a case-by-case basis.” Rosario-Torres, 889 F.2d at 321. So long as the court’s ultimate choice falls

within this range, it will withstand review, for a district court’s choice of equitable remedies is

“quintessentially a judgment call” and courts of appeals will sustain the choice even if it might have

made some other choice. Id. 324.

        Regardless of the broad flexibility afforded to courts under equity, one remedy that is

indisputably equitable in nature is specific performance of a contract to sell real property. See, Ocean

Spray Cranberries, Inc. v. PepsiCo, Inc., 160 F.3d 58, 61 (1st Cir. 1998) (“Still, injunctive relief

requiring performance of a contract may ordinarily be granted (if other prerequisites are met) where

monetary damages will not afford complete relief. A common example is agreements involving the

sale of real property; specific performance is often granted because property is considered unique.”)

See, also, Black’s Law Dictionary; remedy, equitable remedy: “A nonmonetary remedy, such as an

injunction or specific performance, obtained when monetary damages cannot adequately redress the

injury.” Black’s Law Dictionary 1297 (7th ed. 1999).


                                                    13
       Taking as true the well pleaded facts in the Amended Complaint, the Option Agreement is valid

and its terms clear. Second, TPC timely exercised his option to buy, incurred in expenses to complete

the purchase, and requested on multiple occasions that the closing take place. Mr. Goldman refused,

however, thereby defaulting on his obligation, which by that time had become bilateral. Now, because

TPC waived his rights to obtain remedies at law but not at equity –according to Mr. Goldman, he is

entitled to specific performance to enforce the sale of the property. So, the demand for specific

performance pled in the First Cause of Action in the Amended Complaint states a claim upon which

relief can be granted, even under Mr. Goldman’s interpretation of Clause 15.

       Alternatively, TPC can claim damages. Although historically, damages are remedies at law, in

the event this Court is unable to order specific performance, compensation can be awarded as an

equitable remedy:

       Although damages are traditionally considered a remedy at law, a court acting in equity
       may nonetheless "award damages in lieu of the desired equitable remedy" when "the
       granting of equitable relief appears to be impossible or impracticable . . . ." [Footnote
       omitted] As New York's high court has explained:

              It is a familiar principle that a court of equity, having obtained
              jurisdiction [over] the parties and the subject-matter of the action, will
              adapt its relief to the exigencies of the case. It may order a sum of money
              to be paid to the plaintiff, and give him a personal judgment therefor,
              when that form of relief becomes necessary in order to prevent a failure
              of justice, and when it is for any reason impracticable to grant the
              specific relief demanded. [Footnote omitted]

       To award equitable damages, courts first typically determine that a traditional equitable
       remedy, like specific performance, is appropriate because damages are presumed
       insufficient as a matter of law—such as for breach-of-contract actions regarding the
       purchase of real property or for rare goods. But once specific performance proves to be
       impossible because, for instance, the defendant is unwilling or unable to comply, courts
       have then resorted to awarding damages. [Footnote omitted]

Desert Place, Inc. v. Michael, 370 F. Supp. 3d 1177, 1184-1185 (N.D.C. 2019).


                                                  14
       Also, receiving back the $800,000 paid as option fee is not an adequate remedy. For one, Mr.

Goldman has been retaining that money for more than seven months without paying any interests.

Also, he received that money and used it to close on another real estate project he so desperately

needed to complete. To allow him to just return that money, without more, would amount to unjust

enrichment, to say the least. Where TPC was left without $800,000 to pursue other investments, Mr.

Goldman used it for seven months for his own benefit.          Also, the return of the fee would not

compensate all the time and effort it took TPC to try to close on the property, like the expenses related

to the notary, closing agent and title insurance people. In sum, receiving the option fee back would be

a grossly inadequate remedy. So, under these circumstances, and while sitting in equity jurisdiction,

this Honorable Court enjoys broad discretion and flexibility to shape a remedy to compensate TPC’s

actual damages. That is precisely what TPC seeks with the Second and Third Cause of Action.

Wherefore, because those two actions can be sustained under the above-described circumstances, their

dismissal is unwarranted.

       In conclusion, Mr. Goldman’s request for dismissal is meritless. TPC did not waive any rights

under the law in Clause 15. Second, Clause 15 is nevertheless ambiguous and consequently the Court

must delve into the parties’ intentions, which is a matter for the jury. And third, under Mr. Goldman’s

theory, specific performance, and compensation in lieu of the first, are equitable remedies directed at

affording complete relief.

        Wherefore, TPC respectfully requests from this Honorable Court to deny Mr. Goldman’s

request for dismissal of the Amended Complaint.

       Respectfully Submitted.

       In San Juan, Puerto Rico, this 14th day of July 2021.


                                                   15
       I hereby certify that, on this same date, I electronically filed the foregoing with the Clerk of

the Court using the Court’s CM/ECF system, which will send notice of its filing electronically to the

attorneys of record.

                                            Sánchez-Betances, Sifre &
                                            Muñoz-Noya, LLC
                                            33 Calle Bolivia, Suite 500
                                            San Juan, PR 00917
                                            t. 787-756-7880
                                            f. 787-753-6580

                                            s/Adrián Sánchez-Pagán
                                            Adrián Sánchez-Pagán
                                            USDPR NO. 223311
                                            asanchez@sbsmnlaw.com




                                                  16
